     TIMOTHY S. LAFFREDI (WI SBN 1055133)
 1   Assistant United States Trustee
     JASON BLUMBERG (CA SBN 330150)
 2   Trial Attorney
     United States Department of Justice
 3   Office of the U.S. Trustee
     450 Golden Gate Avenue, Suite 05-0153
 4   San Francisco, CA 94102
     Telephone: (415) 705-3333
 5   Facsimile: (415) 705-3379
     Email: jason.blumberg@usdoj.gov
 6
     Attorneys for Tracy Hope Davis,
 7   United States Trustee for Region 17
 8
                               UNITED STATES BANKRUPTCY COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
10
     In re:                                               Bankruptcy Case
11
                                                          No. 19-41283 WJL
     JADOOTV, INC.,
12
                                                          Chapter 11
13
                                                          Date: September 29, 2021
14
                           Debtor.                        Time: 10:30 a.m. (Pacific Time)
15                                                        Place: United States Bankruptcy Court
                                                                 Courtroom 220
16                                                               1300 Clay Street
17
                                                                 Oakland, CA 94612

18                  OBJECTION OF THE UNITED STATES TRUSTEE TO SIXTH
                     INTERIM FEE APPLICATION OF CHAN PUNZALAN LLP
19

20            Tracy Hope Davis, United States Trustee for Region 17 (the “United States Trustee”),

21   hereby files this Objection to the sixth interim fee application (ECF No. 362) (the “Fee
22
     Application”) of Chan Punzalan LLP (the “Firm”), counsel for the above-referenced Debtor. In
23
     support of her Objection, the United States Trustee respectfully represents as follows:
24

25

26

27

28



                                                      1

     Case: 19-41283      Doc# 371      Filed: 09/22/21      Entered: 09/22/21 10:30:29     Page 1 of 7
                                         I.         INTRODUCTION
 1

 2          1.      The Firm’s fee request should be reduced for three reasons. First, the Firm’s time

 3   records reflect that two attorneys billed for the same hearings and/or settlement conferences on
 4
     March 30, 2021, May 14, 2021, and June 17, 2021. Absent an explanation for the necessity of
 5
     more than one attorney, the Firm’s fees should be reduced by $6,320, which represents the fees
 6

 7
     of the attorney with the lower billing rate.

 8          2.      Second, the Firm’s time records include three instances in which different tasks
 9   have been “lumped” into a single billing entry of at least 1 hour. The fees associated with these
10
     time entries should be reduced by 20% or $742.60.
11
            3.      Finally, the Firm’s time records include three identical entries on March 18, 2021.
12

13   Because two of the entries appear to be inadvertent duplicates of the third entry, the related fees

14   of $711 should be disallowed
15
            4.      Accordingly, the Firm’s fee request should be reduced by $7,773.60 to
16
     $113,936.40.
17
                  II.     BACKGROUND FACTS AND PROCEDURAL POSTURE
18

19          5.      On May 31, 2019, the Debtor filed a voluntary Chapter 11 bankruptcy petition.

20   See ECF No. 1. The Debtor is currently a debtor-in-possession under sections 1107 and 1108 of
21
     the Bankruptcy Code. As of the date of this Objection, no official committee of unsecured
22
     creditors has been appointed by the United States Trustee.
23

24
            6.      On September 5, 2019, the Court entered an Order authorizing the Debtor to

25   retain the Firm. See ECF No. 124. The Order authorized the Firm to represent the Debtor in two
26   matters: (i) DISH Network L.L.C. v. JadooTV, Inc., et al, Case No. 20-cv-01891-CRB(LB)
27

28



                                                       2

     Case: 19-41283      Doc# 371      Filed: 09/22/21     Entered: 09/22/21 10:30:29        Page 2 of 7
     (N.D.Cal.) (the “Copyright Action”); and (ii) DISH Network L.L.C. v. JadooTV, Inc., et al, Case
 1

 2   No. 5:18-cv-05214-EJD (the “Patent Action”). See id.; see also Fee Application, at p. 2 of 16.

 3           7.       On March 29, 2021, the Court entered an Order amending the scope of the Firm’s
 4
     employment to include the matter entitled Labbaik (Pvt) Ltd v. Jadoo TV, Inc. et al., Case No.
 5
     4:20-vc-05878-KAW (N.D. Cal.) (the “Labbaik Action”). See ECF No. 353.
 6

 7
             8.       According to the Fee Application, the Patent Action has been “fully resolved with

 8   DISH voluntarily dismissing the Patent Action.” See Fee Application, at p. 7 of 16. The
 9   Copyright Action and the Labbaik Action remain pending. Id.
10
             9.       As of the date of this Objection, the Debtor has not filed a plan or a disclosure
11
     statement. See docket generally. As stated in the fee application of the Debtor’s general
12

13   bankruptcy counsel, the Debtor “believes it is best not to propose a plan until some progress has

14   been made toward liquidating the claims of DISH” in the Copyright Action.” See ECF No. 365,
15
     at p. 7 of 13.
16
             10.      According to the Debtor’s operating report for July 2021, the Debtor’s cash and
17
     cash equivalents total $499,153. See ECF No. 361, at p. 2 of 4.
18

19           11.      In its Fee Application, the Firm seeks allowance of fees in the amount of

20   $121,710 and reimbursement of expenses in the amount of $629.25 for the period of March 8,
21
     2021 through September 1, 2021 (the “Fee Period”). See Fee Application, at pp. 2, 8, 15-16 of
22
     16.1
23

24

25   ///
26   ///
27

             1
28                   For periods preceding the Fee Period, the Court has awarded the Firm fees of $306,791
     and expenses of $2,166.99 on an interim basis. See ECF Nos. 197, 243, 296, 330, and 354.

                                                        3

     Case: 19-41283       Doc# 371      Filed: 09/22/21     Entered: 09/22/21 10:30:29          Page 3 of 7
                                             III.   OBJECTION
 1

 2          12.     Bankruptcy Code Section 330(a)(1) provides that:

 3                  [a]fter notice to the parties in interest and the United States Trustee and a
                    hearing, and subject to sections 326, 328, and 329, the court may award to a
 4
                    trustee, … an examiner, … or a professional person employed under
 5                  section 327 or 1103 –

 6                  (A) reasonable compensation for actual, necessary services rendered by
 7
                    the trustee, examiner … professional person, or attorney and by any
                    paraprofessional person employed by any such person; and
 8
                    (B) reimbursement for actual, necessary expenses.
 9

10
     See 11 U.S.C. § 330(a)(1)(A) and (B) (emphasis added).

11          13.     The fee applicant bears the burden of proof to show entitlement to the requested
12
     fees. See In re Eliapo, 298 B.R. 392, 402 (B.A.P. 9th Cir. 2003), rev'd in part on other grounds,
13
     468 F.3d 592 (9th Cir. 2006); In re Scoggins, 517 B.R. 206, 221 (Bankr. E.D. Cal. 2014) (“The
14
     fee applicant has the burden of proof on the merits and bears the correlative risk of non-
15

16   persuasion.”); In re Ginji Corp., 117 B.R. 983, 990 (Bankr. D. Nev. 1990) (“The applicant …

17   has the burden of proof to show the reasonableness of the fees sought.”).
18
     A.     The Final Fee Application Reflects Several Instances Where Two Attorneys
19          Billed for Attending the Same Hearing or Conference.

20          14.     The Firm’s time records reflect several instances where two attorneys billed time
21
     for attending the same hearing or settlement conference. Specifically: (i) Mr. Punzalan billed
22
     $900 and Ms. Byun billed $592.50 to appear at a discovery hearing on March 30, 2021; (ii) Mr.
23

24
     Punzalan billed $4,400 and Ms. Byun billed $3,357.50 to attend a settlement conference on May

25   14, 2021; and (iii) Mr. Punzalan billed approximately $3,650 and Ms. Byun billed $2,370 to
26   attend a settlement conference on June 17, 2021. See Exhibit A to Mr. Punzalan’s Declaration
27
     (ECF No. 363-1), at pp. 21, 34 of 36.
28



                                                      4

     Case: 19-41283      Doc# 371     Filed: 09/22/21     Entered: 09/22/21 10:30:29        Page 4 of 7
            15.      In total, Mr. Punzalan billed approximately $8,950 for these matters
 1

 2   (approximately 17.9 hours at $500 per hour), while Ms. Byun billed $6,320 (16 hours at $395 per

 3   hour). Id.
 4
            16.     Absent an explanation, Ms. Byun’s fees of $6,320 should be disallowed. See In
 5
     re Sonicblue Inc., 2006 WL 2067882, at *6 (Bankr. N.D. Cal. July 24, 2006) (“Absent an
 6

 7
     explanation, participation by multiple attorneys in the same meeting, conference, or hearing

 8   constitutes non-compensable duplicative services.”); NDCA Guidelines for Compensation and
 9   Expense Reimbursement of Professionals and Trustees No. 16; see also In re Ginji Corp., 117
10
     B.R. at 993 (“When the necessity for multiple attorneys at a hearing has not been shown, such
11
     expense is not reasonable”); In re B & W Mgmt., Inc., 63 B.R. 395, 405 (Bankr. D.D.C. 1986)
12

13   (“As a general rule, this Court allows only the attorney with the higher or highest rate to bill for

14   time spent in the conference.”).
15
     B.     Fees for Services Described in “Lumped” Entries Should be Disallowed or
16          Reduced.

17          17.     The Firm’s time records include three instances in which different tasks have been
18
     “lumped” into a single billing entry of at least one hour. These entries are: (i) Ms. Byun’s entry
19
     for 2.4 hours ($948 in fees) on April 13, 2021; (ii) Ms. Byrun’s entry for 1 hour ($395 in fees) on
20
     April 6, 2021; and (iii) Ms. Byun’s entry for 6 hours ($2,370 in fees) on April 22, 2021. See
21

22   Exhibit A to Mr. Punzalan’s Declaration (ECF No. 363-1), at pp. 14, 22, 25 of 36. The

23   corresponding fees total approximately $3,713. Id.
24
            18.     “Lumping” multiple services into a single billing entry is “universally
25
     disapproved” by bankruptcy courts. See In re Thomas, 2009 WL 7751299, at *5 (B.A.P. 9th Cir.
26

27
     July 6, 2009); In re Duarte, 2020 WL 6821723, at *3 (Bankr. D. Ariz. Aug. 4, 2020); In re Prior,

28



                                                       5

     Case: 19-41283      Doc# 371       Filed: 09/22/21    Entered: 09/22/21 10:30:29         Page 5 of 7
     2015 WL 5299459, at *2 (Bankr. E.D. Cal. Sept. 9, 2015); see also NDCA Guidelines for
 1

 2   Compensation and Expense Reimbursement of Professionals and Trustees No. 14.

 3          19.     “Lumping” prevents courts from assessing the reasonableness of the time spent on
 4
     each of the activities. See In re Thomas, 2009 WL 7751299, at *5, *7; In re Reece, 2020 WL
 5
     2027208, at *3 (Bankr. D. Ariz. Feb. 26, 2020) (“[B]lock billing prevents a court from being able
 6

 7
     to evaluate the necessity of services or the time spent on tasks ….”); see also In re Dutta, 175

 8   B.R. 41, 46−47 (B.A.P. 9th Cir. 1994).
 9          20.     Courts may reduce compensation for “lumped” entries. See In re Thomas, 2009
10
     WL 7751299, at *6; see also In re Virissimo, 354 B.R. 284, 293 (Bankr. D. Nev. 2006)
11
     (“[E]ntries … that lump together different services are not compensable.”).
12

13          21.     To do so, courts routinely apply across the board reductions in the number of

14   hours. See, e.g., In re Thomas, 2009 WL 7751299, at *6-7 (“In setting a percentage penalty for
15
     lumping, most courts ‘typically make an adjustment ranging from 5% to over 30%, which is
16
     consistent with the finding of the California State Bar's Committee on Mandatory Fee Arbitration
17
     that block billing may increase time by 10% to 30%.’”) (citations omitted).
18

19          22.     Accordingly, the fees associated with the Firm’s “lumped” time entries should be

20   reduced by 20% or $742.60. Cf. In re Stewart, 2008 WL 8462960, at *6 (B.A.P. 9th Cir. Mar.
21
     14, 2008) (bankruptcy court’s reduction of time entries by 20% for lumping was not an abuse of
22
     discretion).
23

24
     C.     Some of the Firm’s Time Entries May Be Inadvertent Duplicates of Other Time
            Entries.
25
            23.     The Firm’s time records contain three entries on March 18, 2021 for Ms. Byun to
26

27
     “[r]eview previous correspondence, client file, and DISH's letter brief draft for documents; draft

28   initial thoughts and correspond with client regarding our responses.” Each of these entries is for


                                                      6

     Case: 19-41283      Doc# 371      Filed: 09/22/21    Entered: 09/22/21 10:30:29        Page 6 of 7
     .9 hours or $355.50 in fees. See Exhibit A to Mr. Punzalan’s Declaration (ECF No. 363-1), at p.
 1

 2   19 of 36.

 3          24.     Because two of the entries appear to be inadvertent duplicates of the third entry,
 4
     the related fees of $711 should be disallowed ($355.50 multiplied by 2 duplicative entries). See
 5
     11 U.S.C. § 330(a)(1)(A); In re Harpole Constr., Inc., 2017 WL 1501384, at *2 (Bankr. D.N.M.
 6

 7
     Apr. 26, 2017) (“To be compensable, the fees must be for services that were actual and

 8   necessary.”) (emphasis added).
 9                                        IV.     CONCLUSION
10
            25.     Based on the foregoing, the United States Trustee respectfully requests that the
11
     Court (i) sustain the Objection, and (ii) disallow any fees for services that were duplicative,
12

13   described in “lumped” time entries, or otherwise objectionable as set forth herein. Accordingly,

14   for the reasons set forth above, the United States Trustee requests that the Court reduce the
15
     Firm’s fee request by $7,773.60 to $113,936.40.
16
            26.     The United States Trustee reserves all her rights, including to object to final
17
     allowance of the fees and expenses sought in the Fee Application. See In re Strand, 375 F.3d
18

19   854, 858 (9th Cir. 2004) (interim fee awards are “‘always’” subject to reexamination during the

20   course of the case).
21

22   Dated: September 22, 2021                     TRACY HOPE DAVIS
                                                   UNITED STATES TRUSTEE
23

24
                                                   By:/s/ Jason Blumberg
                                                   Jason Blumberg
25                                                 Trial Attorney for the United States Trustee
26

27

28



                                                       7

     Case: 19-41283         Doc# 371   Filed: 09/22/21     Entered: 09/22/21 10:30:29        Page 7 of 7
